Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on January 15, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on September 16, 2020 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 15, 2021 has been entered.

Support for claim 1 amendment can be found in paragraph 00116 of the specification. 

In view of applicant’s amendment and upon reconsideration, the 35 USC 103 rejection of claims 1, 2, 6, 8, 9, 11, 12, and 21 over Dietz et al. (US 6527899), and the 35 USC 103 rejection of claims 1, 2, 6, 8, 9, 11, 12, 21, and 22 over Dietz et al. (US 6527899) in view of Regnier et al. (US 6455161), as set forth in the previous examiner’s OA mailed on September 16, 2020 are withdrawn. 




Full faith and credit is given to the search and action of the previous examiner.  MPEP 704.01. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 11, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galush et al. (US 20130139953 A1) in view of Kim et al. (US 20150225614 A1).

As to claim 1, Galush teaches a multilayer flashing tape (double-coated tape) comprising a viscoelastic core layer (elastic base layer) having a first elastomeric skin layer (first plastic skin layer) bonded to the first major surface of the core layer and a second elastomeric skin (second plastic skin layer) bonded to the second major surface of the core layer (0003).  Further, Galush teaches that at least a portion of the exposed surface of the first and the second elastomeric skin layers are coated with a pressure sensitive adhesive (PSA) to assist the attachment of the film to a substrate (0005).  Based on the aforementioned disclosure, a person having ordinary skill in the art would recognize that Galush teaches a double-coated tape comprising in the following order:  first PSA layer/a first plastic skin layer/ elastic base layer/second plastic skin layer/second PSA layer, wherein the first and the second PSA layers are outermost layers on either side of the double-coated tape.  

As to claim 1 limitation of a first and second plastic skin layer comprising 10-100 wt% of ethylene vinyl acetate (EVA), Galush  teaches that the skin layers includes ethylene vinyl acetate copolymers (0029). Moreover, Galush teaches a skin layer comprising a blend of 80 wt% ethylene octene copolymer and 20 wt% acid/acrylate-modified EVA (0059).  

As to claim 1 limitation of the elastic base layer having a thickness of no more than about 130 µm, Galush discloses that the core layer has a thickness of no greater than about 127 µm and no greater than about 55 µm (0021). 


As to claim 1 limitation of the first plastic skin layer having average thickness in the range of from 10 to 50 µm, Galush does not explicitly disclose the thickness.  However, Galush discloses that the first skin layer and the second skin layer each have a thickness no greater than 127 µm (claim 11). Accordingly, a person having ordinary skill in the art would recognize that Galush suggests  a first plastic skin layer having 127 µm or less, which overlaps with the claimed thickness of 10 to 50 µm such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the first plastic skin layer in Galush in the manner as claimed, motivated by the desire to form the multilayer flashing tape of Galush so that it can be used in construction applications as set forth in Galush. Moreover, it is submitted that Galush discloses that the core to skin ratio (interpreted as thickness ratio) of from about 0.2 to about 2.5 (0022 and claim 5).  Accordingly, a person having ordinary skill in the art would recognize that core layer in Galush can be twice as thick as the skin layer (the thickness ratio includes 2) or the skin layer can be half the thickness of the core layer.  Galush discloses that the core layer can have a thickness that is no greater than about 55 µm (0021).  Accordingly, for the core layer having a thickness of 55 µm, the skin layer would be 55/2 or 27.5 µm thick, which is within the claimed thickness range of 10 to 50 µm.

As to claim 1, the difference between the claimed invention and the prior art of Galush is that Galush does not explicitly disclose the overall thickness of the double-coated tape in the range of from 50 µm to 400 µm. 

Kim discloses a double-sided adhesive tape (0001).   Furthermore, Kim discloses that the adhesive layer of the double-sided adhesive tape has a thickness of 5 to 150 µm (0029).  

exclusive of the PSA is no greater than about 410 microns and no greater than about 380 microns (0020).  A person having ordinary skill in the art would recognize that applying each PSA layer of Galush at a minimum thickness of 5 µm as disclosed by Kim coupled with the disclosure of Galush where the overall thickness of the multilayered film flashing material exclusive of PSA (i.e. elastomeric skin/viscoelastic core/elastomeric skin) is no greater than about 380 microns (0020) would result in the overall thickness of the double coated tape that is in the range of 50 to 400 µm.  

As to claim 2, Galush discloses that the core layer includes tackified natural rubber, styrene block copolymers etc. (0025). 

As to claim 6, Galush discloses that the core layer can have a thickness that is no greater than about 55 µm (0021).  

As to claim 8, Galush discloses that the first skin layer and the second skin layer each have a thickness no greater than 127 µm (claim 11). Accordingly, a person having ordinary skill in the art would recognize that Galush suggests skin layer having 127 µm or less, which overlaps with the claimed thickness of 10 to 50 µm such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the first plastic skin layer in Galush in the manner as claimed, motivated by the desire to form the multilayer flashing tape of Galush so that it can be used in construction applications as set forth in Galush. Moreover, it is submitted that Galush discloses that the core to skin ratio (interpreted as thickness ratio) of from about 0.2 to about 2.5 (0022 and claim 5).  Accordingly, a person having ordinary skill in the art would recognize that core layer in Galush can be twice as thick as the skin layer (the thickness ratio includes 2) or the skin layer can be half as thick as the core layer.  Galush discloses that the core layer can have a thickness that is no greater than about 55 µm (0021).  Accordingly, for the core layer thickness of 55 µm, the skin layer would be 55/2 or 27.5 µm thick, which is within the claimed thickness range of 10 to 50 µm.

As to claim 9, it is submitted that Galush discloses that the core to skin ratio (thickness ratio) of from about 0.2 to about 2.5 (0022 and claim 5).  Accordingly, a person having ordinary skill in the art would recognize that core layer in Galush can be twice as thick as the skin layer (the thickness ratio includes 2) or the skin layer can be half the thickness of the core layer.   The skin layer that is half the thickness of the core layer would suggest the skin layer thickness that is 50% of the thickness of the elastic base layer.  



As to claims 21 and 22, Galush teaches that skin layers can be formed of thermoplastic film forming polymers, which can be used alone or in combination. Moreover, one such thermoplastic film forming polymer is EVA (0029).  Further, as to claim 21, Galush teaches skin layer comprising a blend of 80 wt% ethylene octene copolymer and 20 wt% acid/acrylate-modified EVA (0059).  As to claim 22, given that Galush discloses that the EVA can be used alone (0029), a person having ordinary skill in the art would recognize that skin layers of Galush formed using EVA alone would meet claim limitation of  100 wt% EVA.  Alternatively, as to claims 21 and 22, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results).  MPEP 2144.5 (II)(A)(III)A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
December 17, 2021